BURNETT, C. J.,
Dissenting. — The defendant was indicted for arson alleged to have been committed by burning a building belonging to another but occupied by himself as a tenant, in which he had an insured stock of merchandise. Involved is the defendant’s extrajudicial written confession of the commission of the crime charged, which was admitted in evidence. He was convicted, and appeals.
Section 1537, Or. L., reads thus:
“A confession of a defendant, whether in the course of judicial proceedings or to a private person, cannot be given in evidence against him, when made under the influence of fear produced by threats; nor is a confession only sufficient proof to warrant his conviction, without some other proof that the crime has been committed. ’ ’
The admissibility of the confession is attacked on the ground that it is not shown with sufficient cer*288tainty that it was made -voluntarily. As to that, there is in the record the testimony of the deputy fire marshal to whom the confession was originally made on a certain date when he and the defendant were the only ones present. The deputy testifies clearly that no inducements were held- out to the defendant to make the confession and that there were no threats or coercion exercised upon him, but, on the contrary, his statements were voluntarily made. The only witness who contradicts this testimony is the defendant himself, who. claims that the officer said to him it would be better for him to make a complete confession and that if he did not, the alleged arson would be made to involve his whole family, including his wife, who was then confined to her bed recovering from injuries which she received at the fire. The defendant testified in substance that it was under this coercion that he made and signed the disputed confession.
In the lower part of the building which was burned the defendant had a store and kept the postoffice. He, together with his wife and minor son, a married daughter and her husband, resided in rooms in the building. Two of them were on the first floor at the ■rear of the store and there were others in the second story. The account as narrated in the confession is to the effect that the property of the defendant in the building was insured; that he was in debt and needed the money to pay his obligations; and that he conceived the idea of burning the building, so as to get the insurance money and use it for that purpose. Accordingly, early in the evening of the day on which the fire occurred, after the evening meal was over, he procured a lighted candle and set it behind some article of furniture next to a chimney which was covered with cloth and paper which he partly detached and *289adjusted so that when the candle burned down to a certain point it would ignite the paper. He then went upstairs and read during the evening. His wife, minor son and son-in-law retired and were in bed when the fire broke out. His daughter remained up with him and was also reading during the evening. At a later hour he smelled smoke and looking up, saw a little of it near the flue in the upper room, hut attached no importance to it at that time, thinking that the wind had blown down the chimney, causing the smoke to come out into the room. He sat down and read a little longer, when he again noticed the smoke, went downstairs to investigate, and discovered the fire. His daughter carried out the minor child, hut his wife stopped to dress and was so delayed that she could not descend the stairway hut was compelled to climb out upon the roof adjoining the main building, where she slipped and rolled to the ground, breaking her hip and wrist. The son-in-law made his exit the same way, but was fortunate enough to reach the ground in safety.
The evidence at the trial, as to the narration of the facts after the discovery of the fire, was substantially like that in the confession, but the defendant repudiated all the confession relating to the manner in which the fire started. There was independent evidence given by a disinterested witness, that the building was burned. There was also evidence of the same kind that the contents of the building were insured and that the defendant was in debt.
On the day following the confession made to and reduced to writing by the deputy fire marshal and signed by the defendant, the two met in the sheriff’s office at Oregon City and in the presence of that officer and the district attorney, the confession was read *290oyer to the defendant and at his instance two slight changes were made, unimportant in their nature, when he reiterated to the other three men present the same confession, and signed a typewritten copy of it as corrected.
The question of admissibility of the confession was one for the decision of the trial judge on all the evidence given on that point in the first instance. In the absence of anything to show abuse of his prerogative we cannot disturb his finding on that subject. We must therefore hold, on the authority of State v. Rogoway, 45 Or. 601 (78 Pac. 987, 81 Pac. 234, 2 Ann. Cas. 431, note), that the confessions were properly admitted in evidence.
The remaining question is one of mofe difficulty. Recurring to Section 1537, Or. L., the rule is that a confession is not sufficient alone to warrant a conviction, “without some other proof that the crime has been committed.” The last clause is impersonal. It does not require “other proof that the crime has been committed” by the defendant. It says only “that the crime has been committed.” In this respect the rule embodied in the confession section is not so stringent as Section 1540, Or. L., relating to the corroboration of testimony of an accomplice. The latter precept is thus laid down:
“A conviction cannot be had upon the testimony of an accomplice, unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the crime, and the corroboration is not sufficient if it merely show the commission of the crime, or the circumstances of the commission.”
The reason for the difference between the two rules is apparent. The testimony of the accomplice is often clouded with self-interest and a design to save himself *291from punishment by accusing another; and hence the requirement that the independent testimony must tend to connect the defendant with the commission of the crime, and that it is not sufficient merely to show the commission or the circumstances thereof. In a confession, however, when voluntarily made, the reason of the accomplice rule is not present. The defendant avowedly connects himself with the commission of the crime, so that it is necessary in addition thereto only to show that the crime included in the indictment has been committed, without reference to the criminal. In arson cases the corpus delicti consists not only of the burning, but also of the additional factor of unlawfulness. In the effort to prove that the crime has been committed, therefore, it would not be sufficient merely to show the burning of the building, for it is a matter of common occurrence that buildings take fire and are destroyed without any pretense of crime being connected with the fire. It is not required that the proof shall be sufficient to establish the guilt of the defendant beyond a reasonable doubt, for this would be to make confessions negligible. A fair and reasonable construction of the statute is, that there must be some proof tending to show that the crime has been committed, aside from and in addition to the confession.
When the destruction of the building by fire has been shown, is it enough, as some evidence that it was criminally burned, to show that the defendant was in debt, that his goods in the building were burned, and that he was about the house at the time of the fire? As said in Thompson v. United States, 144 Fed. 14 (7 Ann. Cas. 62, 75 C. C. A. 172):
“The very purpose of showing motive is to influence the jury upon the question of the defendant’s *292guilt in respect to tlie offense -with, which, he is charged.”
Morris v. State, 124 Ala. 44 (27 South. 336), was an instance where it appeared in evidence that the defendant said, “he was done with Mr. Smith and was not going to have any more to do with him, or let anybody else, if he could help it.” This statement was held to he admissible in support of a charge of arson, to show motive on the part of the defendant, when taken in connection with the fact that Smith had leased to another a house which the defendant had occupied and which was afterwards burned. In McAdory v. State, 62 Ala. 154, it was said:
“It is permissible in every criminal case to show that there was an influence, an inducement, operating on the accused, which may have led or tempted him to commit the offense. It may spring from the lust of gain, or the gratification of an unlawful passion.”
This also was an arson case and the state was permitted to show, as illustrative of the defendant’s motive, that there was cotton in the building belonging to one against whom the defendant had a feeling- of hatred. Again, in State v. Green, 92 N. C. 779, the theory of the prosecution was that the defendant had been hired to burn the building. Statements of his were shown to the effect that he had no money but that he soon would have some, and it was disclosed that afterwards he was seen in possession of money. Likewise, in the arson case of State v. Travis, 39 La. Ann. 356 (1 South. 817), the burned building was a courthouse in which there were some indictments charging the defendants with crime, which it was to their interest to destroy. The court said:
“Proof of such motive would, in itself, be a circumstance tending to establish their guilt.”
*293These cases teach the general principle that it is competent to show a motive of the defendant as indicating a probability that he committed the act of burning already established.
Going into eases more nearly identical with this, we find that in Commonwealth v. Hudson, 97 Mass. 565, the defendant kept a provisions store in a room in the same building adjoining the apartment occupied by himself and his family as tenants. He had previously insured his stock of provisions and furniture for $300 each, but none of it was injured or destroyed by the fire which occurred. There was some evidence to the effect that the chattels were worth less than the face of the policy. . All this was admitted for the purpose of showing that the defendant had a motive for burning the building in which they were situated. After disposing of other questions, Mr. Justice Hoar said:
“Evidence was admitted to show that the defendant had a strong pecuniary motive to commit the crime with which he was charged. This evidence we think was admissible. It tends to repel the presumption which exists, in addition to the general presumption of innocence, that a man will not commit a crime without reason, inducement or temptation. The evidence should undoubtedly be of a motive peculiar and special to the person accused. But, when it is of this character, it is admitted even on trials for murder: Commonwealth v. Webster, 5 Cush. (Mass.) 295. The evidence in that case that the person who was killed had been persistently pressing the defendant for payment of a debt which he had no means to pay, was admitted without question.”
Hinkle v. State, 174 Ind. 276 (91 N. E. 1090), was a case where the defendant was the tenant of a hotel and owned the furniture therein, which was mortgaged for $1,200. Evidence that the furniture was insured and that the defendant had applied for addi*294tional insurance shortly before the fire, as stated in the opinion, “was clearly competent as tending to show a motive for incendiarism on appellant’s part.” In Lane v. Commonwealth, 134 Ky. 514 (121 S. W. 486), the conrt held that it was competent to show that the house burned was insured, as it tended to prove motive on the appellant’s part; but it was held that the trial court should have charged the jury that this was the only purpose of such evidence. In O’Daniel v. State, an Indiana case reported in 188 Ind. 477 (123 N. E. 241), involving arson, evidence of insurance of the building was held to be admissible on the question of motive, although the charge was for arson only and not for burning to defraud an insurer. To the same effect are State v. Roth, 117 Minn. 404 (136 N. W. 12); Commonwealth v. Derry, 221 Mass. 45 (108 N. E. 890), and State v. Brand, 77 N. J. L. 486 (72 Atl. 131).
We have direct testimony of the destruction of the building by fire. In order to show that the defendant was criminally connected with the bprning and to supply the second of two elements of the crime, the act and the wrongful intent, we have recourse to the circumstantial evidence of his indebtedness and consequent need of money, and the insurance from which he expected to derive the desired funds in case of the fire. The state was entitled to have this testimony go to the jury and to argue from it that the defendant had a motive to commit the crime, having in view the financial result in his favor, if he should succeed in concealing his connection with the crime; and hence that it was more probable that he, rather than another, did the criminal act.
Of course, the burning of insured property the owner of which is in need of money is equivocal in *295aspect. It is of common occurrence that such property of such an owner is destroyed by fire innocently. On the other hand, a guilty man might set the fire and the building he destroyed apparently in the same manner. It is for the jury, as judges of the effect and value of the evidence, to make the application of the testimony sinister or favorable, as deemed proper. All we hold in this case on that point is that such circumstances satisfy the injunction of the statute that there must be some evidence of the commission of the crime, besides the defendant’s confession.
It may be said with propriety that neither motive nor intent alone will convict one of crime, but that either or both must be applied to or connected with some act or event disclosed by the evidence. This requirement of basic act or event is subserved by the burning itself. To this may be applied the additional evidence of motive. The main question is: Who brought about that event? The circumstance that the defendant had a pecuniary motive inducing him to do the act involved, is competent evidence on the part of the prosecution on that question. Its effect' and value are for the jury to determine, but in that incident we have “some other proof that the crime has been committed,” and a nucleus is formed about which may be centered the defendant’s circumstantial narration of the details, so that his conviction does not rest solely or entirely upon his confession.
For this reason I dissent from the conclusion reached by Mr. Justice Me Court.
Mr. Justice McBeike and Mr. Justice BeowN concur in this dissent.